Case 5:18-cv-01419-GW-JPR Document 31 Filed 02/17/21 Page 1 of 1 Page ID #:2202




   1   Erika Bailey Drake (SBN 248034)
   2
       edrake@drakeanddrake.com
       Roger D. Drake (SBN 237834)
   3   rdrake@drakeanddrake.com
       DRAKE & DRAKE, P.C.
   4   23679 Calabasas Road, Suite 403
   5   Calabasas, California 91302
       Telephone: 818.438.1332
   6   Facsimile: 818.475.1880
       Attorneys for Plaintiff
   7
   8                          UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
   9
  10   CHRISTA JAMES,                       )
  11                                        ) CASE NO.: 5:18-cv-01419-GW-JPR
             Plaintiff,                     )
  12                                        )
  13   v.                                   ) ORDER
                                            ) AWARDING EAJA FEES AND COSTS
  14
       ANDREW SAUL,                         )
  15   Commissioner of Social Security,     )
  16
                                            )
             Defendant.                     )
  17                                        )
  18
  19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
  20         IT IS ORDERED that EAJA fees are awarded in the amount of THREE
  21   THOUSAND FOUR HUNDRED DOLLARS AND 00/100 ($3,400.00) subject to
  22   the terms of the stipulation.
  23
       DATED: February 17, 2021
  24
                                            HON. JEAN ROSENBLUTH
  25                                        UNITED STATES MAGISTRATE JUDGE
  26
  27
  28



                                              -1-
